DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
                                                        Status of claims
Claims 6-17, 20-30 as amended and new claim 31 as filed on 10/19/2020 are under examination in the instant office action.
Claims 1-5 and 18 were canceled. 
Claim 19 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/07/2017.
 Please, cancel claim 19 in response to the office action.  

Response to Arguments
Applicant’s arguments filed on 10/19/2020 with respect to the claims as presently amended have been fully considered and are persuasive. 

Claim rejection under 35 U.S.C. 103 as being unpatentable over US 8,722,035 (Porubcan), US 8,747,915 (Giampapa), US 2004/0228931 (Chokshi et al) and US 6,713,096 (Cho) has been withdrawn because the cited references do not teach and/or suggest presence of mineral-amino acid/polysaccharide complexes in multi-supplement compositions with probiotics or in the bacterial cells of Porubcan and/or the algal biomass and seaweed of Giampapa as argued by Applicants. 
Claim rejections under 35 U.S.C. 103 as being unpatentable over US 8,722,035 (Porubcan), US 8,747,915 (Giampapa), US 2004/0228931 (Chokshi et al), US 6,713,096 (Cho), US 6,818,233 (Perkes) and US 9,034,399 (Rabovsky et al). US 7,923,041 (Stock et al) and US 8,273,393 (Rabovsky et al) has been withdrawn because the cited references do not teach and/or suggest a multi-supplement composition with a probiotic composition containing fructooligosaccharides (Formulation A) in a combination with a supplement Formulation F that consists essentially of one or more mineral-amino acid compound/polysaccharide complexes, as well as Supplement Formulations B, C, and E (as recited in present claim 6) or Supplement Formulations B, C, D, and E (as recited in present claims 26 and 27).
Claims 6-17, 20-30 and 31 are free from prior art and allowed.
In response to the office action, please, cancel the withdrawn and non-examined claim 19.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Vera Afremova
February 25, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653